UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7335



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERNARD KING, a/k/a Shaborn,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-94-163; CA-98-792-2)


Submitted:   October 18, 2005             Decided:   October 25, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard King, Appellant Pro Se. Laura P. Tayman, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Bernard King seeks to appeal a district court order

denying as a second or successive 28 U.S.C. § 2255 (2000) motion

his motion filed under Fed. R. Civ. P. 60(b).                An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude King has not made the requisite showing.

                  Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts       and    legal   contentions     are    adequately   presented     in   the

materials         before   the    court    and    argument   would   not    aid   the

decisional process.*

                                                                           DISMISSED

        *
      To the extent that King may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C.
§ 2255 (2000) motion on the basis of the rules announced in United
States v. Booker, 125 S. Ct. 738 (2005), Blakely v. Washington, 542
U.S. 296 (2005) and Apprendi v. New Jersey, 530 U.S. 466 (2000), we
deny authorization.

                                          - 2 -